 In the Matter of NEWARK RIVET WORKSandNEWARK RIVET WORKSEMPLOYEES MUTUAL ASSOCIATIONCase No. R-1597.-Decided December 21,1939Metal Products ManufacturingIndustry-Investigation of Representatives:controversyconcerning representation of employees : refusalby employer torecognize or bargain with petitioner because formerOrder ofBoard directs em-ployer to bargain with another labor organization;refusal by employer to bargainwith second organization because of claim by petitioner; Board Order no barunder circumstances of case-UnitAppropriatefor Collective Bargaining:agree-ment by employer and petitioner;no position taken by second labor organiza-tion,which appeared specially and did not participate in hearing;production,shipping,and maintenance employeesof the Company,including operators of alltypes of machines,assembly workers,shipping workers, truck drivers, carpenters,and watchmen,but excluding superintendents,foremen, sub or assistant super-intendents,sub or assistant foremen, and office clerical help ; unit found hereindiffers somewhat from unit found in previousDecision-Representatives:noproof-Election OrderedMr. Richard J. Hickey,for the Board.Mr. John G. Lerch,of New York City, for the Company.Mr. Harry Silverstein,of Millburn, N. J., for the Association.Mr. Samuel L. RothbardandMr. Ernest Arvidson,of Newark, N. J.,appearing specially for the United.Mr. William Strong,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn June 29, 1939, Newark Rivet Works Employees Mutual Associa-tion, herein called the Association, filed with the Regional Director forthe Second Region (New York City) a petition, and on October 5,1939, an amended petition, alleging that a question affecting commercehad arisen concerning the representation of employees of the NewarkRivetWorks, Newark, New Jersey, herein called the Company, andrequesting an investigation and certification of representatives pursu-ant to Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On September 18, 1939, the National Labor18 N. L. R. B., No. 71.520 i\EWARK RIVET WORILS521Relations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On October 5, 19391 the Regional Director issued a notice of hearing,and on October 13, 1939, a notice of postponement of hearing, copiesof which were duly served upon the Company, the Association, andUnited Electrical, Radio and Machine Workers of America, Local#420, C. I. 0., herein called the United, a labor organization purport-ing to represent employees directly affected by the investigation.OnOctober 23, 1939, Madison Hill, the Trial Examiner duly designated bythe Board, postponed the hearing to October 24, 1939.Pursuant tonotice, the hearing was opened on October 24, 1939, at Newark, NewJersey.At the request of the United, the Trial Examiner granted acontinuance until November 2, 1939, on which date the hearing washeld.The Board, the Company, and the Association were representedby counsel and participated in the hearing.At the opening of thehearing, counsel for the United appeared specially for the purpose ofobjecting to the proceeding.Counsel for the United refused to par-ticipate in the hearing and, after making several motions directed tothe holding of the hearing, left the hearing room. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner ruled upon a number ofmotions and objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNewark Rivet Works is a New Jersey corporation engaged, atNewark, New Jersey, in the manufacture and sale of umbrella frames,metal stampings, hardware, sheet-metal goods, rivets, and wire.FromJanuary 1 to September 1, 1939, 95 per cent of the raw materials usedby the Company in its production, valued at more than $114,000, werepurchased by it in States other than New Jersey and, during thatsame period, 95 per cent of the finished products of the Company,valued at more than $437,000, were sold or transported to purchasersin States other than New Jersey.The Company employs more than 420 employees. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDNewark Rivet Works Employees Mutual Association is an unaffili-ated labor organization admitting to membership production, ship-ping, and maintenance employees of the Company, including oper-ators of all types of machines, assembly workers, shipping workers,truck drivers, carpenters, and watchmen, but excluding superintend-ents, foremen, sub or assistant superintendents, sub or assistant fore-men, and office clerical help.United Electrical, Radio and Machine Workers of America, Local#420 is a labor organization affiliated with the Congress of IndustrialOrganizations. It admits to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn October 27, 1938, the Board issued its Decision and Order in aproceeding involving the Company, the United, and other parties.-The Board found therein that the appropriate unit consisted of pro-duction employees of the Company, excluding supervisory employees,that the United was the exclusive representative of the employees inthis unit, and that the Company had refused to bargain with theUnited, in violation of the Act, and ordered the Company upon requestto bargain with the United.2On several occasions after the issuanceof the Decision and Order, the Company communicated with the.United, stating its willingness and readiness to bargain, but the Uniteddeclined to enter into bargaining negotiations in response to thesecommunications.In April 1939, the Association requested the Company to bargainwith it.The Company refused since the Board had directed it tobargain on request with the United.On June 8, 1939, the United,communicated with the Company requesting a conference for thepurpose of collective bargaining but the Company refused on theground that the Association claimed to be the exclusive representative.On June 29, 1939, the Association filed its petition with the RegionalDirector for the Second Region.Since the Company was willing to bargain, upon demand, with theUnited, pursuant to the Board's Decision and Order, and more than 7months elapsed between the date the Company first communicated itswillingness to the United and the date the United made its demand1Matter of Newark Rivet WorksandUnity Lodge No. 420, United Electrical d RadioWorkers of ,America, O. I.0., 9 N. L. R. B. 498.2 The Board in its Decision found violations of Section 8 (1), (2), (3), and (5) of the Act,and ordered the Company to take appropriate action.The Company complied with theorder. NEWARK RIVET WORKS'523upon the Company, we find that the Decision and Order of the Board,dated October 27, 1938, is not a bar to the present proceeding.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its Decision and Order of October 27, 1938, the Board recitedthat the United and another labor organization admitted to member-ship production employees of the Company, excluding supervisoryemployees, that the Company did not claim that any other unit wasappropriate, and found, accordingly, that all production employees ofthe Company, excluding supervisory employees, constituted an appro-priate unit.In the present proceeding, the Company and the Association agreethat all production, shipping, and maintenance employees of the Com-pany, including operators of all types of machines, assembly workers,shipping workers, truck drivers, carpenters, and watchmen, but ex-cluding superintendents, foremen, sub or assistant superintendents,sub or assistant foremen, and office clerical help, constitute an appro-priate unit.The present record discloses that maintenance employees of theCompany are actually production employees who performsome main-tenance work.While truck drivers, carpenters, watchmen, and othercategories of workmen were not specifically included in the unit weheld appropriate in our Decision and Order, nothing in the priorDecision or in the present record indicates that we should reject theunit which the Company and the Association have indicated as beingappropriate.We find that all production, shipping, and maintenance employeesof the Company, including operators of all types of machines, assemblyworkers, shipping workers, truck drivers, carpenters, and watchmen,but excluding superintendents, foremen, sub or assistant superintend-ents, sub or assistant foremen, and office clerical help, constitute a unit8 The Uniteddid not take any position as towhat constitutes an appropriate unit. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to, collective bargaining and otherwiseeffectuate the policies of the Act.VI. TH4 DETERMINATION OF REPRESENTATIVESAt the hearing the Association claimed to represent 95 per cent ofthe employees within the appropriate unit. It did not, however, offerproof of designation by the employees and suggested that the Boardconduct an election by secret ballot.We shall, accordingly, direct thatsuch an election by secret ballot be held.While both the Association and the Company agreed that the payroll for the period immediately preceding the date of the filing of theamended petition be used as the basis for determining eligibility toparticipate in an election, we believe that the pay roll for the periodimmediately preceding the date of this Decision and Direction ofElection is the appropriate one for use in the election.We shall, accordingly, direct that employees of the Company, withinthe appropriate unit, whose names appear on the pay roll for theperiod immediately preceding the date of this Decision and Directionof Election, including employees within the appropriate unit whodid not work during such pay-roll period because they were ill or onvacation, and employees who during that pay-roll period were or havesince been temporarily laid off, and excluding employees who havesince quit or been discharged for cause, shall be eligible to vote in theelection.Both at the opening of the hearing and, thereafter,-in a letter ad-dressed to the Board, counsel for the United stated that if the Boarddirects an election, the United does not desire to have its name appearon the ballot.We shall omit the name of the United from the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Newark Rivet Works, Newark, New Jersey,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production, shipping, and maintenance employees of theCompany, including operators of all types of machines, assemblyworkers, shipping workers, truck drivers, carpenters, and watchmen,but excluding superintendents, foremen, sub or assistant superintend-ents, sub or assistant foremen, and office clerical help constitute a unit NEWARK RIVET WORKS525appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Second Region acting in the matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production, shipping, and main-tenance employees of the Newark Rivet Works, Newark, New Jersey,including operators of all types of machines, assembly workers, ship-ping workers, truck drivers, carpenters, and watchmen, who wereemployed by the Company during the period immediately precedingthe date of this Direction of Election, including employees who werenot employed during that pay-roll period because they were ill or onvacation, and employees who were or have since been temporarily laidoff, and excluding employees who have since quit or been dischargedfor cause, and, further, excluding superintendents, foremen, sub orassistant superintendents, sub or assistant foremen, and office clericalhelp, to determine whether or not they desire to be represented bytheNewark Rivet Works Employees Mutual Association, for thepurposes of collective bargaining.